UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7795



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDRE GERARD LEWIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CR-99-314-3)


Submitted:   January 30, 2003             Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Gerard Lewis, Appellant Pro Se. John Staige Davis, V, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre    Gerard   Lewis   appeals   the   magistrate    judge’s   order

denying his motion to inspect grand jury transcripts.              We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the magistrate judge.           See United

States v. Lewis, No. CR-99-314-3 (E.D. Va. Nov. 14, 2002).                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2